DETAILED ACTION
	The replacement figure filed April 27, 2022 has been approved.
	The amendment to the specification filed April 27, 2022 has been approved.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. W. Scott Strickland on May 16, 2022.
In the amendment to the specification filed April 27, 2022:
[0044], line 1 – “In the embodiment” has been replaced with “In the previous embodiment in FIG. 3”
[0044], line 2 – “as shown in Fig. 5” has been replaced with “in the modified embodiment shown in Fig. 5”
The application has been amended as follows: 
In the claims filed April 27, 2022:
Claim 2 - Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art of record, JP 2017-210750 and JP H 7-269226A, individually or in combination, fail to disclose, in combination with the other limitations of claim 1: “wherein the control unit is configured to: … correct the mask section by setting a corrected reference position, which (i) is shifted from the reference position in a closing direction of the open-close body at a low temperature that is lower than a normal temperature and (ii) is shifted from the reference position in the opening direction at a high temperature that is higher than the normal temperature so that the corrected reference position is located at a constant position regardless of the ambient temperature,” as recited in claim 1.
Put another way, JP 2017-210750 illustrates changing a reference position due in part to ambient temperature (see FIG. 6 of JP 2017-210750), but JP 2017-210750 fails to disclose a controller that corrects a mask section by moving the reference position, when cold, upward to a corrected reference position and moving the reference position, when hot, downward to a corrected reference position “so that the corrected reference position is located at a constant position regardless of the ambient temperature,” as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634